Citation Nr: 0124405	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder to include a stomach condition, diarrhea, and 
heartburn due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for otalgia due to an 
undiagnosed illness.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 4, 1990 to 
December 1991.  He served in the Southwest Asia theater of 
operation for the Persian Gulf War from December 19, 1990 to 
May 26, 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

The Board notes that the veteran submitted a VA Form 9 in 
October 1998, appealing this matter to the Board and 
requesting a Board hearing at a local VA office.  Shortly 
thereafter, the veteran's representative at the time, AMVETS, 
requested that the hearing not be scheduled as they were 
waiting for the veteran to submit additional evidence and 
that the veteran did not want a Travel Board hearing.  In 
August 2001, AMVETS revoked its representation and the 
veteran now comes before the Board without a representative.  

Although 38 C.F.R. § 20.704(e) (2000) states that a request 
for hearing may not be withdrawn by an appellant's 
representative without the consent of the appellant, there is 
nothing in the record to suggest that the veteran did not 
consent to the withdrawal of his request for hearing.  His 
representative did not revoke its representation until 
approximately two and one-half years after the withdrawal of 
the request for hearing.  The Board also points out that, in 
contrast to 38 C.F.R. § 20.204(c), 38 C.F.R. § 20.704(e) does 
not require the express written consent of an appellant to 
withdraw a submission.  Consequently, the Board does not find 
the need to remand this matter for the scheduling of a Travel 
Board hearing because it does not appear that the veteran 
contests the withdrawal of his original request for such a 
hearing.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness with manifestations including fatigue, 
gastrointestinal problems, and right ear pain.

3.  The veteran began experiencing gastrointestinal problems, 
fatigue and right ear pain following his service in the 
Southwest Asia theater of operations, but while he was still 
in service.

4.  The veteran's sleep problems were present prior to his 
active service and were not aggravated by his active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's gastrointestinal disorder is due to an 
undiagnosed illness presumed to be a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.317 (2001).

2.  A sleep disorder was not incurred in or aggravated by 
service, nor is it due to an undiagnosed illness presumed to 
be a result of service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306, 3.317 
(2001).

3.  The veteran's fatigue is due to an undiagnosed illness 
presumed to be a result of service in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. §§ 1117, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.317 (2001).

4.  The veteran's otalgia is due to an undiagnosed illness as 
a result of service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, 66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the Statement of the Case and 
Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims.  The veteran was afforded a VA 
examination and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306(a).

Service connection may also be granted for chronic disability 
resulting from an undiagnosed illness if a veteran who served 
on active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War 
exhibits signs or symptoms such as, (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, and (13) 
menstrual disorders, not attributable to any known clinical 
diagnosis.  Such manifestations must be present during active 
service or to a degree of 10 percent or more not later than 
December 31, 2001.   See 38 C.F.R. § 3.317.  Compensation 
shall not be paid under 38 C.F.R. § 3.317 if (1) there is 
affirmative evidence that an undiagnosed illness was not 
incurred during service, (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
departure from service and the onset of the illness, or (3) 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  See 38 C.F.R. § 3.317(c).


It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

I.  Background

The veteran served honorably in the Southwest Asia theater of 
operations during the Persian Gulf War.  His service medical 
records are void of any complaints of stomach problems, 
diarrhea, heartburn, sleep problems, fatigue, or ear pain.  
In April 1997, the veteran presented for treatment with 
complaints of ear pain, sleep problems, fatigue and back 
aches.  In June 1997, he underwent sleep studies and was 
found to have mild obstructive sleep apnea, primarily 
positional.  In September 1997, the veteran underwent a VA 
Persian Gulf War medical examination and complained of 
persistent fatigue, ringing and dryness in his ears, daily 
diarrhea, a rash on his rectum, joint pain, and a chronic 
cough since his return from Southwest Asia.  He stated that 
he had experienced pain in his right ear since 1991, and 
heard buzzing two to three times per week in that ear.  The 
veteran was diagnosed as having a history of fatigue since 
1991, chronic diarrhea, dysphagia, chronic ear pain, episodic 
rash on rectum, joint pain, and chronic cough.  He was 
referred to specialists to further evaluate his various 
complaints.

Upon examination by an ear, nose and throat specialist in 
November 1997, the veteran was found to have otalgia of 
uncertain cause and was prescribed a decongestant to 
determine if the right ear pain was caused by mucosal contact 
from the septum.  Upon audiologic testing, the veteran was 
found to have mild sensory hearing loss at 4000 Hz.  Follow-
up in May 1998 shows no change in the veteran's complaints of 
right ear pain notwithstanding his use of prescribed 
decongestants.  
As such, his diagnosis remained otalgia of uncertain cause.

Following complete examination by a gastrointestinal 
specialist and clinical testing, including a colonoscopy and 
esophagogastroduodenoscopy with biopsies in February 1998, 
the veteran was found to have non-specific chronic 
inflammation of the cecum, colon and small intestine, 
superficial colonic mucosa with lymphoid aggregate, a small 
hiatal hernia, and mild gastritis.  It was noted that the 
veteran had chronic diarrhea and heartburn.

In December 1997, the veteran underwent VA examination and 
complained of daily diarrhea, fatigue, sleep problems, and 
right ear pain.  He related that his sleep problems had been 
present all of his life and had recently been diagnosed as 
positional sleep apnea.  The veteran also related that his 
other complaints began upon his return from the Persian Gulf 
while he was still in service.  After a complete examination, 
the veteran was diagnosed as having diarrhea of unknown 
etiology, heartburn of unknown etiology, positional sleep 
apnea, fatigue, and otalgia of unknown cause as per ear, nose 
and throat specialist.

VA treatment records dated in 1998 reveal treatment for 
fatigue and gastrointestinal complaints.  He has continued 
complaints of abdominal pain and cramping in addition to 
diarrhea.  The veteran is not prescribed medication.  His 
treatment records note that he has Gulf War Syndrome with 
fatigue.

II.  Gastrointestinal Disorder

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran meets the criteria of 38 C.F.R. § 3.317(a) 
in that his gastrointestinal complaints began in service 
following his departure from the Southwest Asia theater of 
operations during the Persian Gulf War, his complaints are of 
unknown etiology, and the disability has lasted for longer 
than six months.  Although the veteran has been found to have 
a small hiatal hernia and mild gastritis, those diagnoses are 
not considered the cause of his chronic diarrhea and 
heartburn.  A VA examiner specifically diagnosed chronic 
diarrhea of unknown etiology and heartburn of unknown 
etiology.

In addition, the criteria of 38 C.F.R. § 3.317(c) are not 
present to preclude the payment of compensation.  
Specifically, there is no affirmative evidence that an 
undiagnosed illness was not incurred during service, that the 
illness was caused by a supervening condition, or that it was 
caused by the veteran's own misconduct or abuse of alcohol 
and drugs.  Although the veteran did not complain of 
gastrointestinal problems until approximately five years 
following his discharge from service, there is nothing in the 
record to suggest that his contentions are not credible.  
Therefore, service connection is hereby granted for a 
gastrointestinal disorder due to an undiagnosed illness 
presumed to be the result of the veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

III.  Sleep Disorder

After reviewing the evidence as outlined above, the Board 
finds that the veteran's sleep disorder pre-existed his 
military service and was not aggravated by his active 
service.  The veteran specifically reported in December 1997, 
that his sleep problems had been present for his entire life.  
Because there is nothing in the medical evidence to suggest 
that the veteran's positional sleep apnea increased in 
severity during his service and/or as a result of his 
service, and the veteran does not contend that something 
happened during service to increase the severity of his sleep 
disorder, service connection must be denied.

The Board notes that the veteran's sleep disorder is 
attributable to the diagnosed disorder of positional sleep 
apnea so the criteria of 38 C.F.R. § 3.317(a) are not met for 
service connection due to a chronic disability resulting from 
an undiagnosed illness.


IV.  Fatigue

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran meets the criteria of 38 C.F.R. § 3.317(a) 
in that his complaints of fatigue began in service following 
his departure from the Southwest Asia theater of operations 
during the Persian Gulf War, his complaints are of unknown 
etiology, and the disability has lasted for longer than six 
months.  The VA medical records show treatment for fatigue of 
unknown etiology, referred to Gulf War Syndrome with fatigue.

In addition, the criteria of 38 C.F.R. § 3.317(c) are not 
present to preclude the payment of compensation.  
Specifically, there is no affirmative evidence that an 
undiagnosed illness was not incurred during service, that the 
illness was caused by a supervening condition, or that it was 
caused by the veteran's own misconduct or abuse of alcohol 
and drugs.  Although the veteran did not complain of fatigue 
until approximately five years following his discharge from 
service, there is nothing in the record to suggest that his 
contentions are not credible.  Therefore, service connection 
is hereby granted for fatigue due to an undiagnosed illness 
presumed to be the result of the veteran's service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

V.  Otalgia

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran meets the criteria of 38 C.F.R. § 3.317(a) 
in that his otalgia began in service following his departure 
from the Southwest Asia theater of operations during the 
Persian Gulf War, his complaints are of unknown etiology, and 
the disability has lasted for longer than six months.  The 
veteran was treated with decongestants in an effort to 
determine the etiology of his right ear pain, but the 
treatment was not successful and his diagnosis remains 
otalgia of unknown cause.  

In addition, the criteria of 38 C.F.R. § 3.317(c) are not 
present to preclude the payment of compensation.  
Specifically, there is no affirmative evidence that an 
undiagnosed illness was not incurred during service, that the 
illness was caused by a supervening condition, or that it was 
caused by the veteran's own misconduct or abuse of alcohol 
and drugs.  Although the veteran did not complain of right 
ear pain until approximately five years following his 
discharge from service, there is nothing in the record to 
suggest that his contentions are not credible.  Although it 
is probably true that the veteran's relevant symptoms would 
not justify a 10 percent rating, that does not preclude a 
grant where the symptoms were present during service.  His 
assertions of ear pain having been present since he was in 
the Persian Gulf area are not contradicted, and he is 
competent to report the existence of pain. Therefore, service 
connection is hereby granted for otalgia due to an 
undiagnosed illness the result of the veteran's service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.


ORDER

Service connection for a gastrointestinal disorder manifested 
by diarrhea and heartburn due to an undiagnosed illness is 
granted.

Service connection for a sleep disorder is denied.

Service connection for fatigue due to an undiagnosed illness 
is granted.

Service connection for otalgia due to an undiagnosed illness 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

